DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on September 14, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 5 and 11 and has canceled claims 12 and 14-20.  
Claims 1-11 and 13 remain pending in this application.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 


Claims 7-8 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without explicit and specific features and/or structure of the projector assembly to make the projector assembly one-sided telecentric, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The claims currently only discloses the projector assembly to include an aperture stop, a first positive lens, a second negative lens and a third positive meniscus lens without any other structural features to make it one-sided telecentric. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by patent issued to Hsu (PN. 8,390,942).
Claim 1 has been amended to necessitate the new grounds of rejection.  
Hsu teaches an optical lens module that may serves as a projector assembly that is comprised three coaxially aligned lenses including a first lens (L11, Figure 3) and in order of increasing distance therefrom and on a same side thereof, a second lens (L13) and a positive meniscus lens (L2) and an aperture stop (A2) that the second lens (L13) being located between the aperture stop (A2) and the positive meniscus lens (L2).  The lens L2 has a radius curvature of the surface (S8) and a radius curvature of the surface (S5), wherein the absolute value of the radius curvature of the surface S8 is less than the absolute value of the radius curvature of the surface (S5), which makes the lens L2 a positive meniscus lens, (please see the Table 2-1).  
Hsu teaches that the first lens (L11) is a plano-convex lens having a convex surface and between the convex surface and the second lens (L13) a first planar surface (S2 or S3).  The second lens being a plano-concave lens having a concave surface and between the concave surface the first lens a second planar surface (S3 or S2).  
With regard to claim 3, Hsu teaches that the positive meniscus lens including a third lens (L21) and a fourth lens (L23) wherein the third lens being negative and between the second lens and the fourth lens the fourth lens being a positive lens, (please see Figure 3).  
With regard to claim 5, Hus teaches that the fourth lens being plano-convex (L23) and the third lens being plano-concave (L21) and the lens module further comprising a first biplanar substrate (L12) having a first side opposite a second side, a planar surface of the first lens being disposed on a first side, a planar surface of the second lens being disposed on the second side and a second biplanar substrate (L22) having a first side opposite a second side a planar surface of the third lens being disposed on a first side, a planar surface of the fourth lens being disposed on the second side, (please see Figure 3).  

This reference has therefore anticipated the claim.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of the US patent application publication by Bietry et al (US 2011/0288824 A1).
The optical lens module serves as a projection lens assembly taught by Hsu as described in claim 1 above has met all the limitations of the claim.  
With regard to claims 2 and 4, this reference does not teach explicitly the first lens and the second lens having respective on-axis path lengths at different temperatures has the claimed ratio.  Bietry et al in the same field of endeavor teaches a lens assembly wherein the lenses of the assembly have the certain thicknesses and may be formed by various materials that have known thermal expansion coefficients and temperature dispersion values (dn/dT).  This means that one skilled in the art would have been obvious to select the optical materials for the lenses to allow the optical path lengths of the various lens elements to have the claimed thermal variation ratios for the benefit of controlling the thermal effect on the lens assembly.  

Claim 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu.   
The optical lens module serves as a projection lens assembly taught by Hsu as described in claim 1 above has met all the limitations of the claim.  
With regard to claim 6, Hsu teaches that the on-axis optical path length for the biplanar substrate of the first lens group is about 0.606 and the on-axis optical path for the biplanar substrate of the second lens group is about 0.455, (please see Table 2-1).  The ratio is about 1.29.  Although this ratio is not less than 1.17, such modification would have been obvious to one skilled in the art to design of the optical paths to achieve the specific application requirement.  
With regard to claims 7-10, the manner of introducing the incident light including the chief rays incident on the first lens exiting the positive meniscus lens with the claimed field angles are considered obvious modifications to one skilled in the art for the benefit of allowing the lens assembly to be utilized in the desired manner.  

Claim 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of the patent issued to Chen et al (PN. 10,175,493).
The optical lens module serves as a projection lens assembly taught by Hsu as described in claim 1 above has met all the limitations of the claim.  
With regard to claim 11, this reference does not teach explicitly a structured light projector that comprises a diffractive optical element, a light source and the projector assembly that projects the incident illumination to the diffractive optical element.  
Chen et al in the same field of endeavor teaches a projector that serves as a structured-light projector that is comprised of a diffractive optical element (170, Figure 1) configured to produce structured illumination from incident illumination, a light source (located at 160) 
It would then have been obvious to one skilled in the art to apply the teachings of Chen et al to utilize the light projector assembly of Hsu in the structured light projector, taught by Chen et al, for the benefit of expanding application of the projector assembly to provide structured light.  
With regard to claim 13, it is either implicitly true or obvious matters of design choice to one skilled in the art to design the light source has a specific diameter De and the projector assembly to have a working f-number of specific value to make the projector assembly has a specific focal length and temperature variation of the focal length.  

Response to Arguments
Applicant's arguments filed on September 14, 2021 have been fully considered but they are not persuasive.  Applicant’s arguments with regard to new amended the claims have been fully addressed in the reasons for rejection set forth above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/           	Primary Examiner, Art Unit 2872